UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 Commission File Number: 000-53118 BRIDGETON GLOBAL DIRECTIONAL FUND, LP (Exact name of registrant as specified in its charter) Delaware 20-8870560 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4647 Saucon Creek Road, Suite 205 Center Valley, PA 18034 (Address of principal executive offices) (Zip Code) (610) 366-3922 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Limited Partnership Units Indicate by check mark if Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes Yesx No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No x The Partnership's limited partnership interests are not traded on any market and, accordingly, do not have an aggregate market value.As of January 31, 2013 the net asset value of the limited partnership interests of the registrant held by non-affiliates of the registrant was approximately $3,771,445. Explanatory note The sole purpose of this Amendment No. 1 to the Bridgeton Global Directional Fund, LP (the "Company") Annual Report on Form 10-K for the period ended December 31, 2012, filed with the Securities and Exchange Commission on March 29, 2013 (the "Form 10-K"), is to correct the date on the Report of Independent Registered Public Accounting Firm of the Form 10-K. No other changes have been made to the Form 10-K. This Amendment No. 1 to the Form 10-K speaks as of the original filing date of the Form 10-K, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-K. TABLE OF CONTENTS Page PART I 3 ITEM 1. Business 3 ITEM 1A. Risk Factors 12 ITEM 1B. Unresolved Staff Comments 12 ITEM 2. Properties 12 ITEM 3. Legal Proceedings 12 ITEM 4. Mine Safety Disclosures 13 PART II 13 ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters And Issuer Purchases of Equity Securities 13 ITEM 6. Selected Financial Data 13 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 16 ITEM 8. Financial Statements and Supplementary Data 17 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 17 ITEM 9A. Controls and Procedures 17 ITEM 9B. Other Information 18 PART III 18 ITEM 10. Directors and Executive Officers and Corporate Governance 18 ITEM 11. Executive Compensation 20 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 20 ITEM 14. Principal Accounting Fees and Services 21 PART IV 21 ITEM 15. Exhibits and Financial Statement Schedules 21 2 PART I ITEM 1. Business. Summary Bridgeton Global Directional Fund, LP (formerly RFMC Global Directional Fund, LP) (the "Partnership"), is a limited partnership organized under the Delaware Revised Uniform Limited Partnership Act. The Partnership’s business is to trade, buy, sell or otherwise acquire, hold or dispose of commodity futures contracts, options on physical commodities and on commodity futures contracts, forward contracts, and instruments that may be the subject of a futures contract, including equities, indices and sectors ("Commodity Interests"), and any rights pertaining thereto and to engage in all activities incident thereto. The Partnership may also invest in entities (including without limitation other partnerships, separate managed accounts, exchange traded funds or other types of funds) that primarily trade in exchange traded securities, options on exchange traded securities, exchange traded funds, and Commodity Interests.A representative list of the types of markets that may be traded is set forth on page seven.The objective of the Partnership is the appreciation of its assets through speculative trading. From the Partnership’s start until February 1, 2011, Ruvane Fund Management Corporation, a Delaware corporation (“Ruvane”, or the "General Partner" for periods prior to March 1, 2011), was the sole general partner of the Partnership.From that date until March 1, 2011, Bridgeton Fund Management, LLC (“Bridgeton”, or the "General Partner" for periods on or after March 1, 2011) was a co-general partner of the Partnership with Ruvane.Effective March 1, 2011, Bridgeton is the sole general partner of the Partnership.The Partnership’s current address is 4647 Saucon Creek Road, Suite 205, Center Valley, PA 18034, and the telephone number for the Partnership and the General Partner is (610) 366-3922, the facsimile number is (610) 366-3990, their e-mail address is info@bridgetonfunds.com and the General Partner's website is www.bridgetonfunds.com. The General Partner has been registered with the Commodity Futures Trading Commission (“CFTC”) pursuant to the Commodity Exchange Act (“CEA”) as a Commodity Pool Operator (“CPO”) since January 11, 2011 and has been a member of the National Futures Association (“NFA”) since January 11, 2011. The General Partner has selected Welton Investment Corporation ("WIC" or the "Advisor") as the Partnership's trading advisor. The Advisor's main business address is The Eastwood Building, San Carlos between 5th and 6th Carmel, California 93921-6147; telephone: (831) 626-5190; facsimile: (831) 626-5199; and email: busdev@welton.com. WIC has been registered with the CFTC as a CTA and CPO since January 4, 1989. WIC is a member of the NFA in such capacities since January 4, 1989. All trading decisions regarding the Partnership are made by WIC. All of the Partnership's assets are traded pursuant to the Advisor's proprietary quantitative trading strategy known as Global Directional Portfolio. From the Partnership’s start until February 28, 2011, the assets of the Partnership traded at a leverage ratio of 1.2 (such amount is referred to herein as the "Trading Level"). Effective March 1, 2011, the Trading Level was reduced to 1.0.In addition, while the Partnership currently trades the full set of markets traded pursuant to the Advisor’s Global Directional Portfolio strategy, prior to March 1, 2011, the Partnership traded a somewhat more limited set of markets than other accounts traded pursuant to the Advisor's Global Directional Portfolio strategy.The General Partner may in its discretion change the Trading Level at any time or elect to have the Advisor trade a more or less extensive set of markets. The Partnership is designed to permit investors to participate in the financial advantages presented by trading in Commodity Interests. However, trading in Commodity Interests does entail significant risks, and it is possible that an investor in the Partnership could lose its entire investment. Trading in Commodity Interests is speculative, volatile and highly leveraged and may be riskier and more volatile than many other investments. Further, the Partnership is obligated to pay trading and operational expenses and pay incentive fees, if any, which could materially affect the net results of an investment in the Partnership by reducing net profits or increasing net losses, and the Partnership will be required to make trading profits in the amount of such charges and fees, less interest earned, to avoid depletion or exhaustion of its assets and to generate any profits for the Partnership and the limited partners. There can be no assurance that the Partnership will achieve any profits. In accordance with the Limited Partnership Agreement of the Partnership (the "Limited Partnership Agreement"), the Partnership offers limited partnership interests in private offering pursuant to Regulation D as adopted under section 4(2) of the Securities Act of 1933, as amended. The Partnership will offer the units up to an aggregate of $100,000,000, subject to increase by the General Partner in increments of $10,000,000 after notice to the limited partners of the Partnership. The Partnership offers two classes of limited partnership interests, the Institutional Class and the Investor Class. What class of interests an investor is permitted to purchase will depend upon the nature of the investor (e.g., whether the investor is an institutional investor or an individual investor) and whether a sales agent will receive a commission with respect to such investor. Investor Class interests will be charged a 5.00% annual brokerage fee (7.00% per annum through September 30, 2011 and 6.00% from October 1, 2011 through June 30, 2012) and the Institutional Class will be charged a 3.00% annual brokerage fee (4.00% through June 30, 2012). In addition, the classes may be comprised of different series. If the General Partner establishes with respect to a limited partner a fee arrangement whereby the commission charges, General Partner management fee or incentive allocation to the General Partner is different from the general Investor Class or Institutional Class (or any series that has previously been established under the Investor Class or Institutional Class), a new series will be established under the relevant class to reflect such fee arrangement. The General Partner may establish different series in its discretion with higher or lower fees than those described herein to reflect different fee arrangements the General Partner may wish to establish for an investor (or group of investors) for marketing purposes. All limited partnership interests, regardless of series or class, will share on a pro rata basis in the Partnership's holdings and trading results and will have the same redemption and consent rights and are subject to the same minimum investment amounts. 3 The General Partner The General Partner, to the exclusion of the limited partners of the Partnership, manages and conducts the business of the Partnership. The General Partner (i) selects and monitors the independent commodity trading advisors and the commodity brokers; (ii) allocates and/or reallocates assets of the Partnership to or from the advisors; (iii) determines if an advisor or commodity broker should be removed or replaced; (iv) negotiates management fees, incentive fees and brokerage commissions; and (v) performs such other services as the Partnership may from time to time request. The General Partner is responsible for the selection of commodity trading advisors for the Partnership. The General Partner has currently selected WIC to act as trading advisor for the Partnership and the Partnership's capital will be allocated to the Global Directional Portfolio of WIC. The General Partner, in the future, may allocate the Partnership's assets to other trading programs. In addition, the General Partner may introduce the Partnership's trades to the Partnership's commodity brokers. Under the terms of the Limited Partnership Agreement, the General Partner will maintain a general partner contribution of $1,000 to the Partnership.The individual principals of the General Partner are Robert L. Lerner, Stephen J. Roseme and Jeffrey Brian Mokychic.The trading principals are Mr. Lerner and Mr. Roseme.See ITEM 10 "Directors and Executive Officers and Corporate Governance." Trading of Futures and Forward Currency Contracts Futures contracts are contracts made on or through a commodity exchange and provide for future delivery of agricultural and industrial commodities, precious metals, foreign currencies or financial instruments, and in the case of certain contracts, such as stock index futures contracts and Eurodollar futures contracts, provide for cash settlement. Such contracts are uniform for each commodity on each exchange and vary only with respect to price and delivery time. A contract to buy or sell may be satisfied either by making or taking delivery of the commodity and payment or acceptance of the entire purchase price therefore or by offsetting the obligation with a contract containing a matching contractual obligation on the same (or a linked) exchange prior to delivery. In futures and forward trading, capital is not used to acquire a physical asset but only as security for the payment of losses incurred in open positions. United States commodity exchanges individually or, in certain limited situations, in conjunction with certain foreign exchanges, provide a clearing mechanism to facilitate the matching of offsetting trades. Once trades made between members of an exchange have been confirmed, the clearinghouse is substituted for the clearing member acting on behalf of each buyer and each seller of contracts traded on the exchange and in effect becomes the other party to the trade. Thereafter, each clearing member party to the trade looks only to the clearinghouse for performance. Clearinghouses do not deal with customers, but only with member firms, and the "guarantee" of performance under open positions provided by the clearinghouse does not extend to customers. If a customer's commodity broker becomes bankrupt or insolvent, or otherwise defaults on such broker's obligations to such customer, the customer in question may not receive all amounts owing to such customer in respect of trading, despite the clearinghouse fully discharging all of its obligations. Two broad classifications of persons who trade in commodity futures are "hedgers" and "speculators". Commercial interests, including banks and other financial institutions, and farmers, who market or process commodities, use the futures markets for hedging. Hedging is a protective procedure designed to minimize losses that may occur because of price fluctuations. The usual objective of the hedger is to protect the profit that he expects to earn from his financial operations, rather than to profit strictly from his futures trading. The commodity markets enable the hedger to shift the risk of price fluctuations to the speculator. The speculator, such as the Partnership, risks its capital with the hope of making profits from the price fluctuations in futures contracts. The speculator assumes the risks which the hedger seeks to avoid. Speculators rarely expect to take or make delivery of the cash or actual physical commodity in the futures market. Rather, they generally close out their futures positions by entering into offsetting purchases or sales of futures contracts. Because the speculator may take either a long or short position in the futures markets, it is possible for the speculator to earn profits or incur losses regardless of the direction of price trends. Generally, commodities trades made by the Partnership will be for speculative rather than for hedging purposes. 4 The justification for futures trading is that it provides the means for those who produce or deal in cash commodities to hedge against unpredictable price changes. Price fluctuations affect the value of inventory, the cost of production and the competitive pricing of end products. The risks of price fluctuation confront and threaten a diverse set of firms that merchandise, store or process large volumes of cash commodities. Government securities dealers, for example, often maintain a large inventory of notes and bonds. Even a small increase in prevailing interest rate levels can significantly reduce the value of those inventory holdings, and hence the price at which they can be sold. In determining the pricing of its output, the large baker, for example, is subject to the market prices of its raw materials, such as wheat, sugar and cocoa. A sudden increase in the prices of these materials will raise the cost of production and negatively affect the competitiveness of the finished product. Other entities that face the risks associated with market price fluctuation include farmers, grain elevator operators, importers, refiners and commercial banks. The constraint these entities face is that there are no short run substitutes for certain items essential for continued operation. The baker cannot function without flour, the securities dealer without bonds or the refiner without crude oil. As a result, the need arises for a vehicle through which commercial entities as a group can transfer the risk of price fluctuation to some other group that is willing to bear that risk. The futures markets exist as the vehicle that allows the transfer of price risk from commercial entities, called hedgers, to risk-bearing entities, called investors or speculators. Investment Philosophy The General Partner believes that, if an investor utilizes a disciplined approach to managing risk, and is appropriately capitalized, the investor will earn a premium for bearing risk. It is this premium that is the source of returns to futures investing. The returns to futures investing are driven by events that upset the supply and demand equilibrium of the underlying commodity market. For example, a change in the prime rate will affect interest rate and currency instruments, a drought will alter the production expectations for agricultural products, or the prospect of a war in the Middle East will cause the prices of crude oil and its derivatives to fluctuate. It is during these periods of disruption that the risk premium generally is paid. Conversely, when commodity markets are stable and directionless, returns from risk premium are not to be expected. Since traditional investment instruments like stocks and bonds perform poorly during disruptive periods and well in a stable economic environment, a futures investment can offer the potential benefits of diversification to a traditional portfolio. The General Partner believes that two important considerations in evaluating an investment opportunity are whether the investment has a sound underlying economic foundation for its expected return and whether the approach employed by the investment's manager has the capability to realize that return. The General Partner's approach to investment in futures is designed to achieve consistent profits over the long term. The General Partner currently allocates the Partnership's capital to WIC's Global Directional Portfolio. The General Partner measures the success of an investment program by its trading and research results and experience. The General Partner believes, on the basis of its past experience, that an account should be considered a long-term investment in order to afford the trading strategy time to operate under a variety of different market conditions. Consequently, the General Partner may choose not to reallocate capital from or terminate a trading strategy even if that investment program or trading strategy has had an unprofitable period of significant duration. Extensive leverage is available in futures markets. The General Partner will monitor WIC's trading so that leverage remains within levels acceptable to the General Partner, in its sole discretion. From the start of the Partnership through February 28, 2011, the leverage that WIC employed on behalf of the Partnership was 1.2, or 20% higher than the actual funds allocated to WIC (such amount is referred to herein as the "Trading Level"). Effective March 1, 2011, the Trading Level was reduced to 1.0.In general, margin commitments for the Partnership will range between 15% and 20% of capital, although they may be substantially more or less than that any time. Margin commitments represent that portion of the capital of the Partnership which is committed as margin for futures contracts. Margins are good faith deposits which must be made with a commodity broker in order to initiate or maintain an open position in a futures contract. Neither the Partnership nor the General Partner has any employees.Fund administration, calculation of the net asset value and management information systems are provided by NAV Consulting, Inc., and marketing and client services are provided by Bridgeton Global Investors, Inc., an affiliate of the General Partner. The Advisor The General Partner has selected WIC as the Partnership's trading advisor. WIC is not affiliated with the General Partner except as described in "Conflicts of Interest." WIC makes trading decisions pursuant to its proprietary quantitative trading strategy known as Global Directional Portfolio. WIC provides qualified investors professional investment management services focused on managed futures-based trading strategies utilizing quantitative research combined with experienced portfolio management. WIC's primary activity is to buy, sell (including short sales), spread or otherwise trade in commodity futures contracts, options on futures contracts, forward contracts, commodity options, physical commodities, swaps, currencies and related instruments on United States and foreign exchanges in agricultural products, energy products, financial instruments and indices, foreign currencies, and metals. 5 Trading Programs Commodity traders generally rely on either technical or fundamental analysis, or a combination thereof, in making trading decisions and attempting to identify price trends. Fundamental analysis looks at the external factors that affect the supply and demand of a particular commodity in order to predict future prices. As an example, some of the fundamental factors that affect the demand of a foreign currency, like the British pound, are the inflation and interest rates of the currency's domestic market, exchange controls, and the country's balance of trade, business climate and political stability. The supply of a currency may be determined by, among other things, government spending, credit controls, domestic money supply and prior years' trade balances. Some of the fundamental factors that affect the supply of an agricultural commodity, such as corn, include the acreage planted and factors affecting crop conditions such as drought, flood and disease. The demand for corn consists of domestic consumption and exports, and is a product of many things, including general world economic conditions, as well as the cost of corn in relation to the cost of competing products such as soybean meal, wheat, oats and barley. Technical analysis is not based on the anticipated supply and demand of the cash (actual) commodity; instead, it is based on the theory that a study of the markets themselves will provide a means of anticipating future prices. Technical analysis of the markets generally will include a study of the actual daily, weekly and monthly price fluctuations, volume variations and changes in open interest, utilizing charts or computers for analysis of these items. The trading strategy which the General Partner has selected to trade the Partnership's assets is described below, and from time to time may be changed or refined. Additional trading programs may be developed by WIC or other trading advisors who may be employed in trading the assets of the Partnership. WIC's Global Directional Portfolio is a proprietary quantitative trading system which will attempt to detect trends in price movements for futures, forward and spot contracts. All successful speculative commodity trading depends upon establishing a position and then maintaining that position while the market moves in favor of the trader. Technical trading systems seek to establish such positions and to exit the market and establish reverse positions, or both, when the favorable trend either reverses or does not materialize. No such system will be successful if the market is moving in an erratic and nontrending manner or if the market moves in the direction opposite to that predicted by the system. Because of the nature of commodity markets, prices frequently appear to be trending when the market is, in fact, without a trend. In addition, a trading system may identify markets as trending favorably to a particular position in the market even though actual market performance thereafter is the reverse of the trend identified. The trading strategy WIC follows does not assure the success of the Partnership. Investment decisions made in accordance with this strategy will be based on an assessment of available facts. However, because of the large quantity of facts at hand, a number of available facts may be overlooked. Variables may shift and any investment decision must, in the final analysis, be based on the judgment of WIC. Accordingly, no assurance can be given that WIC's trading strategy will result in profits to investors in the Partnership. Allocation of Capital All of the Partnership's assets are currently allocated to WIC's Global Directional Portfolio, which is a proprietary quantitative trading strategy, and are currently traded at a leverage ratio of 1.0.From the start of the Partnership until February 28, 2011 the Partnership traded at a leverage of 1.2 (which is 20% greater than normal) and traded a somewhat more limited set of markets than other accounts traded pursuant to the Advisor’s Global Directional Portfolio strategy.Effective March 1, 2011, the Partnership trades a complete set of markets.The General Partner, in the future, may allocate the Partnership's assets to other trading strategies and investment programs. WIC's Global Directional Portfolio WIC's Global Directional Portfolio is a comprehensive managed futures program designed to reliably deliver the style class returns of directional managed futures accompanied by a sustainable performance advantage. The trading program consists only of positions on futures and forward contracts and will not include equity securities, bonds or other similar instruments. The trading program guides WIC's investment decisions on behalf of the Partnership. The trading system used by WIC is proprietary and confidential. The description above, therefore, is of necessity general and not intended to be exhaustive. 6 List of Markets Traded Below is a list of markets that WIC may invest in. The list is provided only as an indication of markets traded since WIC may remove and add to the list from time to time. Agriculture Interest Rates Currencies Stock Indices Cocoa 10-Yr. Euro Swapnote® Australian Bank Bills Argentine Peso Indonesian Rupiah AEX Index MSCI Singapore Fee Index Coffee Australian Bonds (3, 10-yr.) Canadian Bank Bills Australian Dollar Japanese Yen CAC 40 Index MSCI Taiwan Index Corn British Long Gilts Euribor Australian Dollar/Japanese Yen Korean Won DAX Index Nasdaq 100 Index Cotton Canadian Bonds (10-yrs.) Eurodollar Brazilian Real Mexican Peso Dow Jones Euro Stoxx 50 Index Nikkei Index Lean Hogs Euro-Bobl Euroswiss British Pound New Zealand Dollar Dow Jones Industrial Index OMXS 30 Index Live Cattle Euro-Bund Euroyen Canadian Dollar Norwegian Krone FTSE 100 Index S&P/ASE 200 Index Soybean Meal Euro-Shatz Libor (1-mo.) Chilean Peso Peruvian New Sol Hang Seng Index S&P 500 Index Soybean Oil Japanese Govt Bond New Zealand Bank Bills Columbian Peso Philippine Peso IBEX 35 Index S&P Canada 60 Index Soybeans U.S. Notes (2, 5, 10 -yr.) Short Sterling Czech Koruna Polish Zloty MIB 30 Index Sugar U.S. Bond (30-yr.) U.S. Fed Funds Euro currency Singapore Dollar Wheat Metals Euro Currency/British Pound South African Rand Energies Aluminum Euro Currency/Japanese Yen Swedish Krona Brent Crude Copper Euro Currency/Swiss Franc Swiss Franc Crude Oil Gold Hong Kong Dollar Taiwan Dollar Gasoil Lead Hungarian Forint Thai Baht Heating Oil Nickel Indian Rupee Turkish Lira Natural Gas Silver Unleaded Gas Tin Zinc Trading Policies In its trading activities, the Partnership will adhere to the following policies. The General Partner will notify limited partners of any changes in these trading policies. 1. The Partnership will not lend or borrow money, although the Partnership may utilize lines of credit for trading forward contracts. 2. The Partnership will not commingle its assets with those of other persons, except as permitted under the CEA and the rules and regulations promulgated thereunder. 3. The Partnership will not trade bank forward contracts with or through any bank that, as of the end of its latest fiscal year, had an aggregate balance in its capital, surplus and related accounts of less than $100,000,000, as shown by its published financial statements for such year. 4. The Partnership will not purchase, sell or trade securities, except securities approved by the CFTC for investment of customer funds. The Partnership may trade in futures contracts on securities and securities indices, options on such futures contracts, and other commodity options. 7 The Clearing Broker and Introducing Broker The Partnership executes and clears trades in futures and commodity options through ADM Investor Services, Inc. (“ADMIS”), Newedge USA, LLC (“NUSA”) and other unaffiliated clearing brokers selected by the General Partner. The General Partner may retain additional or substitute clearing brokers in the future. ADMIS is a registered futures commission merchant and is a member of the NFA. Its main office is located at 141 W. Jackson Blvd., Suite 1600A, Chicago, IL 60604. NUSA is a registered futures commission merchant and is a member of the NFA.Its main office is located at 550 West Jackson, Suite 500, Chicago, IL 60661. Bridgeton Global Investor Services, Inc. (“Bridgeton Global”) is the Partnership's introducing broker and will introduce the Partnership's account to the clearing brokers in exchange for receiving a portion of the brokerage commissions charged by the clearing brokers. Bridgeton Global is an affiliate of the General Partner.Each of ADMIS and NUSA acts only as clearing broker for the Partnership and as such is paid commissions for executing and clearing trades on behalf of the Partnership. Neither ADMIS nor NUSA will act in any supervisory capacity with respect to the General Partner or participate in the management of the General Partner or the Partnership. The assets of the Partnership are deposited with ADMIS and NUSA in trading accounts established by the Partnership for the Advisor and are used by the Partnership as margin to engage in trading. Such assets are held in either an interest-bearing bank account or in securities approved by the CFTC for investment of customer funds. The clearing brokers through clearing futures trades for its customers, including the Partnership, could expose the Partnership to credit risk. The clearing brokers attempt to mitigate this risk relating to futures contracts in regulated commodities by maintaining funds deposited by customers in separate bank accounts, which are designated as segregated customers' accounts. In addition, the clearing brokers have set aside funds deposited by customers relating to foreign futures and options in separate bank accounts, which are designated as customer secured accounts. Lastly, the clearing brokers are subject to the CFTC's Net Capital Rule, which requires the clearing brokers to maintain minimum net capital of at least 4% of the segregated customer funds as defined by the CEA and regulations promulgated thereunder. The clearing brokers must comply with the settlement procedures established by the clearinghouse of each exchange where the clearing broker is a clearing member. The rules of exchange vary, but at a minimum the exchange guarantees performance on every contract to each of its clearing members. Thus, once a trade between two clearing members is matched by the exchange, the rights and obligations under the futures or options contract do not run between the original buyer and seller, but between the clearing member and the seller of the contract, and between the clearing member and the buyer. The clearinghouse sets a settlement price for settling all accounts between clearing members for each contract month. Unliquidated positions on outstanding contracts are marked to market at least once a day via midday and/or morning calls to determine any additional margin requirements. In general, a clearinghouse is backed by the membership and will act in the event of non-performance by one of its members or one of the member's customers, the intent of which is to significantly reduce credit risk. If a clearing broker is not a member of an exchange clearinghouse, it will comply with the settlement procedures established with the actual carrying brokers and will operate through them. Settlement of calls on such contracts may take an extra day on U.S. exchanges or two extra days on non-U.S. exchanges. Additional margin requirements are wire-transferred by the clearing brokers to the appropriate clearinghouse. As of December 31, 2012 and 2011, the Partnership had no material credit risk exposure to a counterparty that is a foreign commodities exchange. Fees and Expenses The General Partner Management Fee The Investor Class and Institutional Class – Series 2 of the Partnership pay the General Partner a quarterly management fee in an amount equal to 1% annually of the net asset value of the Partnership as of the first business day of each calendar quarter before deducting (i) accrued ordinary legal, accounting and auditing fees and (ii) any incentive allocations payable to the General Partner. The General Partner may pay a portion of its management fee or incentive allocation to finders (appropriately registered marketing and selling agents) the General Partner may engage from time to time. The General Partner may waive all or any portion of the management fee with respect to any Limited Partner. Incentive Allocation The General Partner will also receive as of the end of each quarter an incentive allocation of 20% of New Profits (as defined below), if any. If any incentive allocation is made to the General Partner, it will retain the amount allocated regardless of any subsequent decline in account value, but will not be eligible to receive subsequent incentive allocations until the Partnership has recouped its losses and earned New Profits. The General Partner will pay three-fourths of any incentive allocation it receives to WIC, and the General Partner may distribute a portion of its share of the incentive allocation to properly registered selling agents as compensation for their ongoing services to the Partnership. The General Partner may waive all or any portion of the incentive allocation with respect to any Limited Partner. 8 "New Profits" for the purpose of calculating the General Partner's incentive allocation only, is defined as the excess (if any) of (A) the net asset value of the Partnership as of the last day of any calendar quarter (before deduction of incentive allocations made or accrued for such quarter), over (B) the net asset value of the Partnership as of the last day of the most recent quarter for which an incentive allocation was paid or payable (after deduction of such incentive allocation). In computing New Profits, the difference between (A) and (B) above shall be (i) increased by the amount of any distributions or redemptions paid or accrued by the Partnership as of or subsequent to the date in (B) through the date in (A), (ii) adjusted (either decreased or increased, as the case may be) to reflect the amount of any additional allocations or negative reallocations of Partnership assets from the date in (B) to the last day of the quarter as of which the current incentive allocation calculation is made, and (iii) increased by the amount of any losses attributable to redemptions. Brokerage Commission Investor Class interests pay to the General Partner a flat-rate monthly brokerage commission of up to approximately 0.4167% of the net asset value of the limited partnership interests of the Partnership as of the beginning of each month (a 5.00% annual rate). From October 1, 2011 through June 30, 2012, the General Partner was paid a monthly brokerage commission from the Investor Class interest at an annual rate of 6.00%. Prior to October 1, 2011, the Investor Class paid the General Partner a monthly brokerage commission equal to 7.00% per annum. The General Partner will pay from this amount up to 3% to properly registered selling agents as compensation for their ongoing services to the Partnership. Institutional Class interests will pay the General Partner a monthly flat-rate brokerage commission of 0.25% of the net asset value of such interests as of the beginning of each month (a 3.00% annual rate). Prior to July 1, 2012, the Institutional Class interests paid the General Partner a monthly flat-rate commission equal to 4.00% per annum. In addition to payments to properly registered selling agents, the General Partner will pay from the brokerage commission all floor brokerage, exchange, clearing and NFA fees with respect to the Partnership's trading, but the Partnership will pay all other execution costs, including give-up charges and service fees assessed by certain forward dealing desks. The General Partner will pay from its own funds any futures brokerage commission and fees (except for certain execution costs as noted above) incurred by the Partnership in excess of the flat monthly rate it receives from the Partnership. To the extent that the General Partner pays less than 3% to a selling agent with respect to any limited partnership interests sold by such selling agent, the brokerage commission charged with respect to those limited partnership interests will be reduced accordingly. To the extent different brokerage commissions are charged because of the varying payments to selling agents, a new series for the Class will be established. The flat-rate brokerage commission to the General Partner is calculated after reduction for any brokerage commissions due at the end of the immediately preceding month, any redemptions or distributions as of such immediately preceding month-end, and any accrued incentive allocations as of such immediately preceding month-end, and after including the interest credits for such immediately preceding month-end and any additions as of the beginning of the month for which the flat-rate brokerage commission is being calculated. The General Partner may pay a portion of the brokerage commission to finders the General Partner may engage from time to time. The Advisor Management Fee The Partnership will pay to WIC a quarterly management fee of 0.50% (2% per year) of the Trading Level (as defined below) for each month during such quarter. The Partnership's "Trading Level" shall mean the Partnership's Net Asset allocated to WIC times the leverage to be employed by WIC from time to time upon the direction of the General Partner. Currently, this leverage ratio is 1.0, however, from the start of the Partnership until February 28, 2011, it was 1.2.The Partnership's "Net Assets" shall mean the total assets of the Partnership including all cash and cash equivalents (valued at cost), accrued interest and the fair value of all open futures and forward currency contracts and other assets maintained by the Partnership, less all liabilities and reserves of the Partnership, including accrued management fees and incentive allocations, determined in accordance with the principles specified in the Limited Partnership Agreement and, where no principle is specified, in accordance with accounting principles generally accepted in the United States of America.The fair value of a futures (exchange traded) contract or option on a futures contract is determined by various futures exchanges, and reflects the settlement price for each contract as of the close of the last business day of the reporting period; the fair value of a forward currency (non-exchange traded) contract is determined based on the interpolation of mid spot rates and forward points, as provided by a leading data provider. 9 Commodity Brokers The General Partner will pay from the flat brokerage commission the futures brokerage commissions (including NFA assessments and exchange fees) for the Partnership's trading. The General Partner believes that the brokerage rates to be paid will generally be competitive with those charged by other commodity brokers; however, other commodity brokerage firms might offer lower rates to other accounts. Selling Agents The General Partner shall pay selling agents from the flat-rate brokerage commission 3% of the net asset value of the limited partnership interests sold by such selling agent. Selling agents may also receive a portion of the commodity brokerage commission from the Partnership's commodity brokers. Dealers Dealers will not charge the Partnership commissions, but are compensated from the bid/offer spread that is quoted in dealing with the Partnership. A customary mark-up is included in the price of the forward or spot contract or the premium in the case of an option contract. Others The General Partner will pay expenses of the continuing offering (consisting primarily of printing fees), estimated to be approximately $10,000 per year. The Partnership will pay ordinary operating expenses actually incurred by the Partnership, including periodic legal, accounting, and auditing fees, and other administrative expenses and fees associated with the operation of the Partnership, which are estimated to be approximately $200,000per year (excluding any extraordinary expenses). Trading For Own Account The General Partner, its principal and their affiliates currently do not, but may in the future, trade Commodity Interests for their own accounts. Limited Partners will not be permitted to inspect the records of such trades. The Advisor, its principals and their affiliates also may trade Commodity Interests for their own accounts. The records and the results of the proprietary trading by the Advisor and its principals will not be made available for inspection by the Limited Partners because of their confidential nature. Neither the Partnership nor the General Partner has any employees.Fund administration, calculation of the net asset value and management information systems are provided by NAV Consulting, Inc., and marketing and client service are provided by Bridgeton Global. Conflicts of Interest Relationship of the General Partner to Commodity Brokers Although the General Partner is not affiliated with a commodity broker, the General Partner may have a conflict of interest in selecting brokers because of continuing business dealings with certain brokers. For example, affiliates of certain brokers may serve as selling agents for the Partnership. The General Partner and its principal or their affiliates may have commodity accounts at the same brokerage firms as the Partnership, and, because of the amount traded through the brokerage firms, may pay lower commissions than the Partnership. The General Partner intends to review brokerage arrangements on a periodic basis to assure that the Partnership secures favorable execution of brokerage transactions and to assure that the commissions paid are reasonable in relation to the value of the brokerage and other services provided. Affiliation of the General Partner with Bridgeton Global The General Partner is affiliated with Bridgeton Global, the introducing broker for the Partnership.Accordingly, the General Partner may have a conflict of interest between doing what the General Partner believes will be most advantageous to the Partnership and retaining Bridgeton Global as an introducing broker for the Partnership and earning fees for Bridgeton Global. General Partner's Selection of Trading Advisors and Investment Programs Under the terms of the Limited Partnership Agreement, the General Partner has the authority to engage independent commodity trading advisors or affiliated commodity trading advisors to make trading decisions for the Partnership. Accordingly, the General Partner may have a conflict of interest between choosing the trading programs that the General Partner believes will be most advantageous to the Partnership and seeing that WIC's trading programs are used on behalf of the Partnership and earning fees therefrom. The General Partner also may be less likely to terminate the use of WIC's trading programs. Furthermore, the General Partner may engage the services of WIC as a commodity trading advisor for other product offerings. 10 Because the General Partner is responsible for paying the futures brokerage commissions and fees of the Partnership from the flat monthly brokerage commission it receives from the Partnership (and will pay from its own funds to the extent such commissions and fees exceed the flat monthly brokerage commission), the General Partner may have a conflict of interest between choosing the investment programs that the General Partner believes will be most advantageous to the Partnership and the investment programs that will result in less brokerage commissions and fees to the Partnership. Management of Other Accounts by the Advisor and the General Partner The Advisor and its affiliates currently manage other accounts. As of December 31, 2012, WIC managed 17accounts. In addition, the General Partner acts as general partner for another limited partnership, BridgetonTactical Advisors Fund, LP (formerly RFMC Tactical Advisors Fund, LP), that trades Commodity Interests and may compete with the Partnership for positions, and the Advisor, the General Partner and their respective affiliates may act in the future as manager of additional accounts and as general partner for other such limited partnerships. Such accounts and partnerships may hold positions either similar or opposite to the positions taken by the Partnership, and the compensation received by the Advisor or the General Partner from such other accounts and partnerships may differ from the compensation they receive from the Partnership. Such differing compensation arrangements may provide an incentive for the General Partner or WIC to favor one account over another. As the Advisor manages additional accounts, these accounts will increase the level of competition for the same trades made for the Partnership. Further, during the normal course of trading, orders for a client's account may be executed in competition with the orders for other client accounts managed by WIC. Depending on market liquidity and other factors, this possibility could result in client orders being executed at prices that are less favorable than would otherwise be the case. In addition, WIC may combine various strategies to trade proprietary and client accounts. As a result trading decisions generated by different trading strategies and investment programs may vary among accounts, resulting in different positions. Limited partners of the Partnership will not be permitted to inspect the trading records of the General Partner, WIC or their respective principals due to their confidential nature. Trading by Affiliates of the General Partner for Their Own Accounts The trading principals of the General Partner and their families and affiliates also may trade for their own accounts. Results of such trading will not be made available to Limited Partners because of the confidential nature of such records. In addition, the General Partner, its trading principals or their affiliates may serve as the general partner or sponsor for other investment vehicles engaged in the trading of instruments and contracts similar to those traded by the Partnership. Such vehicles may hold positions either similar or opposite to the positions taken by the Partnership, and the compensation received by the General Partner, its principal or their affiliates from such other vehicles may differ from the compensation received from the Partnership. Trading by the Advisor and Affiliates of the Advisor for Their Own Accounts Since WIC and its principals have traded, and may continue to trade Commodity Interests for their own accounts, it is possible that orders for their accounts may be entered in advance of or opposite to orders for client accounts pursuant to, for instance, a neutral order allocation system, a different trading strategy, or a different risk level of trading. However, any such proprietary trading is subject to the duty of WIC to exercise good faith and fairness in all matters affecting client accounts. Further, during the normal course of trading, orders for the client's account may be executed in competition with the orders for proprietary and other client accounts managed by WIC. Depending on market liquidity and other factors, this possibility could result in client orders being executed at prices that are less favorable than would otherwise be the case. In addition, WIC may combine various strategies to trade proprietary and client accounts. As a result trading decisions generated by different trading strategies and investment programs may vary among accounts, resulting in different positions. Limited partners of the Partnership will not be permitted to inspect the trading records of the General Partner, WIC or their respective principals due to their confidential nature. Trading by Affiliates of Clearing Brokers for Their Own Accounts It is possible that certain officers, directors and employees of the Partnership's clearing brokers and their families may from time to time trade commodity futures contracts and other Commodity Interests for their own accounts, including some of which may be managed by the Advisor. In the event such individuals do trade for their own accounts, investors will not be permitted to inspect such trading records. It is possible that such persons may take positions either similar or opposite to positions taken by the Partnership and that the Partnership and such persons may from time to time be competing for either similar or opposite positions in the commodity futures markets. In certain instances, the clearing brokers may have orders for trades from the Partnership and orders from its own employees. The clearing brokers might be deemed to have a conflict of interest between the sequence in which such orders will be transmitted to the trading floor. Depending on market liquidity and other factors, these conflicts could result in the Partnership's orders being executed at prices that are less favorable than would otherwise be the case. 11 Relationship of the Advisor to Futures Commissions Merchants The Advisor appears on the approved list of commodity trading advisors for many futures commission merchants. Appearance on an approved list means that futures commission merchants’ representatives may recommend the Advisor as a trading advisor to its clients. Inclusion on such an approved list may create a conflict of interest for a trading advisor between its duty to trade clients’ accounts in the best interest of clients and its financial interest in maintaining a position on a futures commission merchant’s approved list, which could be contingent upon generation of adequate commission income from those accounts managed by the advisor. The Advisor’s policy, however, is to trade all comparable accounts in the same manner regardless of the method by which the account was obtained. Limitation of Liability and Indemnification of the General Partner The exculpatory provisions of the Limited Partnership Agreement provide that the General Partner and its affiliates will not be liable to the Partnership or the limited partners unless the General Partner (or its affiliate) has (i) violated federal or state securities laws, (ii) engaged in conduct which amounts to intentional or criminal wrongdoing or gross negligence or willful misconduct, (iii) breached its fiduciary duty, or (iv) not acted in good faith in the reasonable belief that it was acting in, or not opposed to, the best interests of the Partnership. In no event shall the General Partner be liable to the Partnership or to any of the limited partners for punitive or consequential damages. A limited partner can only bring a claim against the General Partner and its assets, and not against any affiliate of the General Partner. In addition, the Partnership has agreed to indemnify the General Partner and its affiliates from and against any loss or expense (including legal fees and expenses actually and reasonably incurred in defense of any claims, including claims by limited partners) resulting from actions or omissions relating to the Partnership, provided that such actions or omissions were for a purpose reasonably believed to be in, or not opposed to, the best interests of the Partnership and were not (i) in violation of federal or state securities laws, (ii) a result of intentional or criminal wrongdoing or gross negligence or willful misconduct, or (iii) in violation of the General Partner's fiduciary obligations to the Partnership. Further, each limited partner waives any claim it may have at any time that arises out of the General Partner's engagement of an affiliate to provide services to the Partnership, and the Partnership agrees to indemnify the General Partner in connection with any claim against the General Partner relating to its engagement of affiliates to provide services to the Partnership. The foregoing rights to indemnification and payment of legal fees and expenses shall not be affected by the termination of the Partnership or the withdrawal, dissolution or insolvency of the General Partner. These exculpation and indemnification provisions may not be enforceable with respect to certain statutory liabilities, such as liabilities resulting from violations of federal securities laws. The responsibility of a general partner to limited partners is a rapidly developing and changing area of the law, and limited partners who have questions concerning the responsibilities of the General Partner should consult their counsel. Limited partners should be aware, however, of the broad authority given to the General Partner under the Limited Partnership Agreement, including the authority of the General Partner to enter into trading advisory agreements under the Limited Partnership Agreement, the absence of judicial decisions providing standards defining excessive trading and the exculpatory provisions in the Limited Partnership Agreement. ITEM 1A. Risk Factors. A smaller reporting company, as defined by Rule 12b-2 of the 1934 Act, is not required to provide the information under this item. ITEM 1B. Unresolved Staff Comments. A smaller reporting company, as defined by Rule 12b-2 of the 1934 Act, is not required to provide the information under this item. ITEM 2. Properties. The Partnership does not own or lease any physical properties. The Partnership's office is located within the office of the General Partner, at 4647 Saucon Creek Road, Suite 205, Center Valley, PA 18034. ITEM 3. Legal Proceedings. There are no pending legal proceedings to which the Partnership or the General Partner is a party or to which any of their assets are subject. 12 ITEM 4. Mine Safety Disclosures. Not Applicable. PART II ITEM 5. Market for Registrant's Common Equity, Related Stockholder Matters And Issuer Purchases of Equity Securities. There currently is no established public trading market for the Limited Partnership Units. As of December 31, 2012 5,279.9412 Partnership Units were held by 122 Limited Partners and the General Partner. All of the Limited Partnership Units are "restricted securities" within the meaning of Rule 144 promulgated under the Securities Act of 1933, as amended (the "Securities Act"), and may not be sold unless registered under the Securities Act or sold in accordance with an exemption therefrom, such as Rule 144. The Partnership has no plans to register any of the Limited Partnership Units for resale. In addition, the Partnership Agreement contains certain restrictions on the transfer of Limited Partnership Units. Pursuant to the Partnership Agreement, the General Partner has the sole discretion to determine whether distributions (other than on redemption of Limited Partnership Units), if any, will be made to partners. The Partnership has never paid any distributions and does not anticipate paying any distributions to partners in the foreseeable future. From January 1, 2012 through December 31, 2012 610.0688 Partnership Units were subscribed for the aggregate net subscription amount of $549,521. Details of the subscriptions of these Partnership Units are as follows: Amount of Subscriptions January 2012 $ February 2012 $ March 2012 $ April 2012 $ May 2012 $ June 2012 $ July 2012 $ August 2012 $ September 2012 $ October 2012 $ November 2012 $ December 2012 $ Investors in the Partnership who subscribed through a selling agent may have been charged a sales commission at a rate negotiated between such selling agent and the investor, which sales commission in no event exceeded 3% of the subscription amount. All of the sales of Partnership Units were exempt from registration pursuant to Section 4(2) of the Securities Act and Regulation D promulgated thereunder. ITEM 6. Selected Financial Data. A smaller reporting company, as defined by Rule 12b-2 of the 1934 Act, is not required to provide the information under this item. ITEM 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. General The Partnership was formed on March 19, 2007 under the laws of the State of Delaware. The Partnership commenced trading operations as of August 1, 2007 with partners' capital of $4,071,453. The success of the Partnership is dependent upon the ability of its advisor to generate trading profits through the speculative trading of Commodity Interests sufficient to produce capital payments after payment of all fees and expenses. The Partnership's future operating results will depend in large part upon the Commodity Interests markets in general, the performance of the Advisor, changes in interests rates and the amount of subscriptions and redemptions. Because of the nature of these factors and their interaction, past performance is not indicative of future results and it is impossible to predict future operating results, financial position and cash flows of the Partnership. 13 The Partnership incurs substantial charges from the payment of brokerage commissions to the General Partner, payment of management fees to the General Partner and the Advisor, payment of incentive allocation to the General Partner in certain circumstances and administrative expenses. The Partnership is required to make substantial trading profits to avoid depleting and exhausting its assets from the payment of such fees and expenses. At current interest rate levels, the Partnership is expected to earn an effective annual income of 0.85% of net assets.Accordingly, the Investor Class would need to generate trading income of 8.91% over a year to break even and the Institutional Class would need to generate trading income of 6.91%over a year to break even. The markets in which the Commodity Interests trade are constantly changing in character and in degree of volatility. The General Partner continues to evaluate and analyze from both quantitative and qualitative perspectives the ability of the Advisor to trade effectively on the Partnership's behalf in the context of the current market environment. The General Partner seeks to limit market and credit risks by monitoring daily income and margin levels. The General Partner also relies upon the risk management strategies inherent in the Advisor's trading program. In the future, the General Partner may utilize additional strategies or appoint additional advisors to trade on behalf of the Partnership. Currently the assets of the Partnership are allocated for trading in Commodity Interests entirely to the Global Directional Portfolio, a proprietary quantitative trading strategy developed and operated by WIC. Limited partnership interests pay to the General Partner a flat-rate monthly brokerage commission of up to approximately 0.4167% of the net asset value of the Partnership as of the beginning of each month (a 5.0% annual rate). The General Partner will pay up to 3.0 percent from this amount to properly registered selling agents as their compensation, and to the extent the amount is less than 3% the brokerage fee with respect to such limited partnership interests will be reduced accordingly. The General Partner pays from this amount all floor brokerage, exchange, clearing and NFA fees with respect to the Partnership's trading, but the Partnership will pay all other execution costs, including give-up charges and service fees assessed by certain forward dealing desks. The flat-rate monthly commission is common among programs such as the Partnership. As of December 31, 2012, ADMIS and NUSA are the clearing brokers for the Partnership. Result of Operations Comparison of the Fiscal Years Ended December 31, 2012 and 2011 As of December 31, 2012, total partners' capital (net asset value) of the Partnership was $4,395,062 compared to its net asset value of $12,622,792 at December 31, 2011. The Partnership's 2012 subscriptions and redemptions totaled $549,521 and $7,594,077, respectively, compared to $4,849,462 and $27,208,805, respectively, in 2011. For the year ended December 31, 2012, the Partnership had net realized and unrealized trading losses of $(465,081) and $5,639 in interest income.For that same period, the Partnership had expenses comprised of $334,272 in brokerage commissions including clearing and exchange fees, $211,959 in management fees, $109,438 in professional fees, and $68,063 in accounting, administrative fees and other expenses. The Partnership recorded a net loss of $(1,183,174) for the year ended December 31, 2012. Interest income decreased to $5,639 from $11,531 in 2011 due to declining interest rates through 2012 and declining cash balances. Brokerage commissions charged as a percentage of net assets decreased to $334,272 from $2,738,495 in 2011 due to reduced rates charged and change in the Partnership's net assets.Management fees are charged as a percentage of the net assets and decreased to $211,959 from $1,258,720 in 2011 due to a lower number of subscriptions in 2012. Professional fees decreased to $109,438 from $173,061 in 2011 as a result of a decrease in professional fees. Accounting, administrative fees and other expenses decreased to $68,063 from $217,187 in 2011 as a result of a decrease in administrative and accounting fees and other expenses. 14 In January 2012, the Partnership was unprofitable. The Partnership generated losses on its positions in base metals, gold, and global stock indices; the Partnership had gains in the energies, Euribor and silver. The Partnership recorded a net loss of $(235,356). In February 2012, trading was profitable as the Partnership had gains in the energies and coffee; the Partnership had losses in base metals, gold and US fixed income markets. The Partnership recorded a net gain of $90,237. In March 2012, trading was unprofitable. The Partnership had losses in gold, Japanese government bonds and sugar; the Partnership had offsetting gains in natural gas, coffee and soybeans. The Partnership recorded a net loss of $(176,280). In April 2012, the Partnership had a net loss of $(15,071). The Partnership had unprofitable positions in copper, RBOB Gasoline, and Nikkei Index; the Partnership had offsetting gains in soybeans, foreign interest rate products, and lean hogs.In May 2012, the Partnership had a net gain of $71,797. The Partnership's positions in the Euro bund, light sweet crude oil and copper provided gains; the Partnership experienced losses in soybeans Brent crude oil and London gas oil.In June 2012, the Partnership had a net loss of $(383,284).The Partnership saw losses in the Euro bund, natural gas and wheat; the Partnership experienced gains in soybeans, soybean meal and aluminum. In July 2012, the Partnership had a net gain of $279,890. The Partnership had profitable positions in soybeans, corn and Euro bund; the Partnership had offsetting losses in crude oil, coffee and wheat.In August 2012, the Partnership had a net loss of $(85,927). The Partnership's positions in the US and foreign interest rate products experienced losses; the Partnership had some offsetting gains in RBOB gasoline, soybeans and heating oil.In September 2012, the Partnership had a net loss of $(233,994).The Partnership saw losses in soybeans, aluminum and the Euro bund; the Partnership experienced gains in gold, copper and the Indian Nifty Index.In October 2012, the Partnership was unprofitable. The Partnership had losses in copper, gold and heating oil; the Partnership had some offsetting gains in crude oil, coffee and foreign equity indices. The Partnership recorded a net loss of $(281,374). In November 2012, trading was unprofitable as the Partnership had losses in aluminum, copper, nickel and soybean meal; the Partnership had gains in coffee, Japanese yen, and tin. The Partnership recorded a net loss of $(108,572). In December 2012, trading was unprofitable. The Partnership had losses in corn, copper and Japanese interest rates; the Partnership had some offsetting gains in Japanese Yen, Nikkei and wheat. The Partnership recorded a net loss of $(105,240). In January 2011, the Partnership was profitable. The Partnership generated gains from its positions in crude oil, nickel and cotton; the Partnership had losses in foreign debt markets and gold. The Partnership recorded a net gain of $987,203. In February 2011, trading was profitable as the Partnership had gains in its energy, corn, gold and coffee positions; the Partnership had losses in US treasury positions, soybeans and Japanese Yen.The Partnership recorded a net gain of $1,443,691. In March 2011, trading was unprofitable. The Partnership generated gains in its cattle, gasoline and gold positions; the Partnership had losses in base metals and in corn.The Partnership recorded a net loss of $(2,108,003).In April 2011, the Partnership had a net gain of $1,007,249. The Partnership had profitable positions in gold, RBOB Gasoline, Euro currency and corn; the Partnership had offsetting losses in live cattle, Swiss Franc, and cotton.In May 2011, the Partnership had a net loss of $(5,007,002). The Partnership's positions in US and Japanese interest rate instruments provided gains; the Partnership experienced losses in energy, aluminum and coffee.In June 2011, the Partnership had a net loss of $(893,512).The Partnership saw gains in wheat, Japanese bonds, and crude oil; the Partnership experienced losses in corn, heating oil, gold and live cattle.In July 2011, the Partnership was profitable. In July 2011, the Partnership had a net gain of $1,744,020. The Partnership had profitable positions in gold, and European interest rate instruments such as the Euro-Bund and Euro-Bobl; the Partnership had losses in the CAC-40, Swiss Franc and Euro currency positions. In August 2011, the Partnership had a net loss of $(1,792,438). The Partnership's positions in the Euribor, gold and corn provided gains; the Partnership experienced losses in European stock indices and copper. In September 2011, the Partnership had a net loss of $(1,192,048). The Partnership saw gains in the Singapore Dollar, Euro-Bund and aluminum; the Partnership experienced losses in corn, soybeans and sugar.In October 2011 the Partnership was unprofitable. The Partnership had losses in crude oil, eurodollars, and US equity futures; the Partnership had some offsetting gains in gold, silver and foreign currencies. The Partnership recorded a net loss of $(2,430,169). In November 2011 trading was unprofitable as the Partnership had losses in Japanese government bonds, eurodollars, Australian dollar and US equities; the Partnership had gains in natural gas, European bund, and wheat. The Partnership recorded a net loss of $(733,554). In December 2011 trading was unprofitable. The Partnership had losses in gold, lean hogs and soybeans; the Partnership had some offsetting gains in natural gas, US interest rate products, and the euro currency. The Partnership recorded a net loss of $(130,382). The net asset value per Investor Class Unit at December 31, 2012 decreased (17.33)% from $922.52 at December 31, 2011 to $762.65 at December 31, 2012. The net asset value per Institutional Class Unit, Series 1 at December 31, 2012 decreased (14.65)% from $1,115.07 at December 31, 2011 to $951.73 at December 31, 2012. The net asset value per Institutional Class Unit, Series 2 at December 31, 2012 decreased (15.56)% from $1,052.84 at December 31, 2011 to $888.99 at December 31, 2012. The net asset value per Institutional Class Unit, General Partner, Series 3 at December 31, 2012 decreased (14.67)% from $3,814.39 at December 31, 2011 to $3,254.91 at December 31, 2012. Liquidity There currently is no established public trading market for the limited partnership interests and the Partnership has no plans to register any of the limited partnership interests for resale. In addition, the Limited Partnership Agreement contains certain restrictions on the transfer of limited partnership interests. As of the last day of any month, a limited partner may redeem all of its limited partnership interests on 10 days' prior written notice to the General Partner for an amount equal to the balance of such limited partner's book capital account as of the last day of any month. In general, the Advisor will trade only those Commodity Interests that have sufficient liquidity to enable it to enter and close out positions without causing major price movements. Notwithstanding the foregoing, most United States commodity exchanges limit the amount by which certain commodities may move during a single day by regulations referred to as "daily price fluctuation limits" or "daily limits." Pursuant to such regulations, no trading may be executed on any given day at prices beyond daily limits. The price of a futures contract occasionally has moved the daily limit for several consecutive days, with little or no trading, thereby effectively preventing a party from liquidating his position. While the occurrence of such an event may reduce or eliminate the liquidity of a particular market, it will not eliminate losses and may in fact substantially increase losses because of its inability to liquidate unfavorable positions. In addition, if there is little or no trading in a particular futures or forward contract that the Partnership is trading, whether such illiquidity is caused by any of the above reason or otherwise, the Partnership may be unable to liquidate its position prior to its expiration date, thereby requiring the Partnership to make or take delivery of the underlying interests of the commodity investment. 15 Capital Resources The Partnership's capital resources are dependent upon three factors: (1) the trading profit or loss generated by its advisor (including interest income); (2) the money invested or redeemed by the Limited Partners; and (3) capital invested or redeemed by the General Partner. The General Partner has agreed to maintain at least $1,000 in its General Partner capital account, but may invest more than that amount. All capital contributions by the General Partner to the General Partner capital account balance are evidenced by units of general partnership interest, each of which shall have an initial value equal to the net asset value per unit at the time of such contribution. The General Partner in its sole discretion, may withdraw any excess above its required capital contribution of $1,000 without notice to the Limited Partners. The General Partner, in its sole discretion, may also contribute any greater amount to the Partnership, for which it shall receive additional units of general partnership interest at the then-current net asset value. Contractual Obligations and Commercial Commitments A smaller reporting company, as defined by Rule 12b-2 of the 1934 Act. is not required to provide information under this item. Summary of Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America ("GAAP") requires management to make estimates and assumptions that affect amounts reported in the Partnership's financial statements. The Partnership's significant accounting policies are described in detail in Note 2 of the Notes to Financial Statements. ITEM 7A.Quantitative and Qualitative Disclosures About Market Risk. The Partnership is a commodity pool engaged in the speculative trading of commodity futures contracts (including agricultural and non-agricultural commodities, currencies and financial instruments), options on commodities or commodity futures contracts, and forward contracts. The risk of market sensitive instruments is integral to the Partnership's primary business activities. The Commodity Interests traded by the Partnership involve varying degrees of related market risk. Such market risk is often dependent upon changes in the level or volatility of interest rates, exchange rates, and/or market values of financial instruments and commodities. Fluctuations in related market risk based upon the aforementioned factors result in frequent changes in the fair value of the Partnership's open positions, and, consequently, in its earnings and cash flow. The Partnership accounts for open positions on the basis of mark-to-market accounting principles. As such, any gain or loss in the fair value of the Partnership's open positions is directly reflected in the Partnership's earnings, whether realized or unrealized. The Partnership's total market risk is influenced by a wide variety of factors including the diversification effects among the Partnership's existing open positions, the volatility present within the markets and the liquidity of the markets. At varying times, each of these factors may act to exacerbate or mute the market risk associated with the Partnership. It is anticipated that the following will be the primary trading risk exposures of the Partnership for the year 2013, by market sector: Interest Rate: Interest rate risk is a significant market exposure of the Partnership. Interest rate movements in one country as well as relative interest rate movements between countries materially impact the Partnership's profitability. The Partnership's primary interest rate exposure is to interest rate fluctuations in the United States and the other G-7 countries. The General Partner anticipates that G-7 interest rates will remain the primary market exposure of the Partnership for the foreseeable future. Currency: The Partnership's currency exposure is to exchange rate fluctuations, primarily in the following countries: Germany, England, Japan, France, Switzerland, Australia, Canada and United States. These fluctuations are influenced by interest rate changes as well as political and general economic conditions. The General Partner does not anticipate that the risk profile of the Partnership's currency sector will change significantly in the future. Commodity: The Partnership's primary metals market exposure is to fluctuations in the price of gold, silver and copper. The Partnership also has commodity exposures in the price of soft commodities, which are often directly affected by severe or unexpected weather conditions. The General Partner anticipates that the Advisor will maintain an emphasis in the commodities described above. Additionally, the Partnership had exposure to energies (gas, oil) as of December 31, 2012, and it is anticipated that positions in this sector will continue to be evaluated on an ongoing basis. 16 The Partnership measures its market risk, related to its holdings of Commodity Interests based on changes in interest rates, foreign currency rates, and commodity prices utilizing a sensitivity analysis. The sensitivity analysis estimates the potential change in fair values, cash flows and earnings based on a hypothetical 10% change (increase and decrease) in interest, currency and commodity prices. The Partnership used December 31, 2012 market rates and prices on its instruments to perform the sensitivity analysis. The sensitivity analysis has been prepared separately for each of the Partnership's market risk exposures (interest rate, currency rate, and commodity price) instruments. The estimates are based on the market risk sensitive portfolios described in the preceding paragraph above. The potential loss in earnings is based on an immediate change in: ● The prices of the Partnership's interest rate positions resulting from a 10% change in interest rates. ● The U.S. dollar equivalent balances of the Partnership's currency exposures due to a 10% shift in currency exchange rates. ● The market value of the Partnership's commodity instruments due to a 10% change in the price of the instruments. The Partnership has determined that the impact of a 10% change in market rates and prices on its fair values, cash flows and earnings would not be material. The Partnership has elected to disclose the potential loss to earnings of its commodity price, interest rate and currency exchange rate sensitivity positions as of December 31, 2012. The potential loss in earnings for each market risk exposure as of December 31, 2012 was: Currency exchange rate risk Commodity price risk Interest rate risk ITEM 8. Financial Statements and Supplementary Data. Financial statements meeting the requirements of Regulation S-X appear in Part IV of this report. A smaller reporting company, as defined by Rule 12b-2 of the 1934 Act, is not required to provide the supplementary data under this item. ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. None. ITEM 9A. Controls and Procedures. The Partnership's disclosure controls and procedures are designed to ensure that information required to be disclosed under the Securities Exchange Act of 1934 is accumulated and communicated to management, including the principal of the General Partner (who serves as the principal executive officer and financial officer of the Partnership), to allow for timely decisions regarding required disclosure and appropriate SEC filings. The principal of the General Partner (who serves as the principal executive officer and financial officer of the Partnership) evaluated the effectiveness of the design and operation of the Partnership's disclosure controls and procedures (as defined in Rule 13(a)-15(e) under the Securities Exchange Act of 1934, as amended), which are designed to ensure that the Partnership records, processes, summarizes and reports in a timely and effective manner the information required to be disclosed in the reports filed with or submitted to the Securities and Exchange Commission. Based upon that evaluation, the General Partner has concluded that the Partnership's disclosure controls and procedures were effective as of December 31, 2012 in timely alerting the General Partner to material information related to the Partnership that is required to be included in the Partnership's periodic filings with the SEC. There were no changes in the Partnership's internal controls during the fourth quarter of 2012 that have materially affected or are reasonably likely to affect the Partnership's internal control over financial reporting. 17 Management's Annual Report on Internal Control over Financial Reporting The management of the General Partner (which is the principal of the General Partner) is responsible for establishing and maintaining adequate internal control over financial reporting by the Partnership. The General Partner's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States. The Partnership's internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Partnership; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in the United States, and that receipts and expenditures of the Partnership are being made only in accordance with authorizations of management of the Partnership; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Partnership's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. All internal control systems, no matter how well designed, have inherent limitations, including the possibility of human error and the circumvention of overriding controls. Accordingly, even effective internal control over financial reporting can provide only reasonable assurance with respect to financial statement preparation. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management of the General Partner assessed the effectiveness of the Partnership's internal controls over financial reporting as of December 31, 2012. Based upon that evaluation, the General Partner has concluded that the Partnership's internal control over financial reporting was effective as of December 31, 2012. In making this assessment, management of the General Partner used the framework established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission ("COSO"). Management's annual report does not include an attestation report of the Partnership's independent registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the Partnership's independent registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit the Partnership to provide only management's report in this annual report. ITEM 9B. Other Information. None. PART III ITEM 10. Directors and Executive Officers and Corporate Governance. The Partnership has no directors or officers.The General Partner has been registered with the CFTC pursuant to theCommodity Exchange Act as a Commodity Pool Operator since January 11, 2011 and has been a member of the NFA since January 11, 2011.The General Partner is owned 50% by Robert L. Lerner and a trust for the benefit of Mr. Lerner’s family and 50% by a trust for the benefit of Stephen J. Roseme’s family.Mr. Lerner and Mr. Roseme are the chairman and chief executive, respectively, of the General Partner.The individual principals of the General Partner are Mr. Lerner, Mr. Roseme and Jeffrey Brian Mokychic.The trading principals are Mr. Lerner and Mr. Roseme.The General Partner is a member of the NFA. Robert L. Lerner, age 56, is an owner and the Chairman of General Partner and has been listed as a principal since December 31, 2010.Mr. Lerner has also been the director and president of Ruvane, the predecessor General Partner, since he formed it in 1990, and he has been listed as a principal of Ruvane since January 12, 1990 and registered as an associated person of Ruvane since November 20, 1995.Prior to that, Mr. Lerner was individually registered with the CFTC as a CTA since October 22, 1984 and a CPO since October 24, 1985, and he remained so registered in his individual capacity until he withdrew his individual registrations on July 31, 1996.Mr. Lerner also has been listed as a principal of DPT Capital Management LLC, a registered CTA, since January 25, 2011 and registered as an associated person since January 28, 2011.From January 2003 through October 2005, Mr. Lerner was president of WoodAllen Capital Management, LLC, an investment management and advisory firm.From September 2001 to January 2003, Mr. Lerner was the president of Partners Capital Investment Group, LLC, an investment adviser he co-founded that provides an innovative endowment investment philosophy solution for institutional investors and very high net worth families in the US and UK; Mr. Lerner was also registered as an associated person of Partners Capital Investment Group, LLC from March 2002 to February 2004 and has also been a member of the Investment Committee ofPartners Capital Investment Group, LLC since December 2001.From October 1993 to March 1995, Mr. Lerner was registered as an associated person of Abacus Investment Advisory Services Inc., a consulting firm, where his primary duties were researching investment managers.From August 1987 until January 1992, Mr. Lerner was senior vice president and director of Mount Lucas Management Corporation, an investment advisory firm he co-founded which specializes in futures investment programs for institutional investors.From June 1985 to August 1987, Mr. Lerner was employed by Commodities Corporation (U.S.A.) N.V., a leading CTA that was acquired by Goldman Sachs Asset Management where his primary duties were as Associate General Counsel and Trading Development Manager.Mr. Lerner also has practiced commodities and securities law.Mr. Lerner has a J.D. degree from Boston University Law School and a B.A. degree from Cornell University. 18 Stephen J. Roseme, age 46, is a beneficial owner and the Chief Executive of the General Partner and has been listed as a principal since December 31, 2010 and registered as an associated person since January 11, 2011. Mr. Roseme is also a principal and the President of Bridgeton Global Investor Services, Inc., a registered introducing broker and notice broker dealer, and has been listed as a principal and registered as an associated person since January 5, 2000. Mr. Roseme is a principal and the President of Bridgeton Capital Management Inc., a registered CPO and CTA, and has been listed as a principal and registered as an associated person since May 1, 1997. Mr. Roseme is also President of Bridgeton Execution Services LLC, a registered introducing broker, and has been listed as a principal since April 29, 2010 and registered as an associated person since July 26, 2010. He is also President of Grand Central Trading Company LLC, a registered introducing broker, and has been listed as a principal since January 10, 2006 and registered as an associated person since January 13, 2006. Mr. Roseme graduated from the University of Virginia. The General Partner has selected Welton Investment Corporation as the Partnership's trading advisor. The principals and certain officers of the Advisor are as follows: Patrick Welton, Chief Executive Officer, Co-Founder, Age 52. Mr. Welton oversees all internal departments, with an emphasis on trading and risk management.He was a National Futures Association (NFA) Board of Director from 1997-2000.Mr. Welton has spoken at conferences, authored articles, participated in panel presentations and served on committees for the Managed Funds Association (MFA) and the NFA.He is also an investment committee member of a California pension plan and an endowment.Mr. Welton co-founded Welton in 1988 and has been registered as an Associated Person with Welton Investment Corporation since January 1989 and listed as a Principal with Welton Investment Corporation since January 1989.He has also been registered as an Associated Person with an affiliated entity Welton Global Funds Management Corporation since February 1996 and listed as a Principal with Welton Global Funds Management Corporation since February 1996.The main business of Welton Global Funds Management Corporation is to function as a commodity pool operator. Dr. Welton holds undergraduate, doctoral and postdoctoral degrees from the University of Wisconsin, UCLA and Stanford University, respectively. He has been with WIC and has been Chief Executive Officer and Chairman since November 1988. Annette Welton, Chair, Board of Directors, Co-Founder, Age 51. Ms. Welton chairs the Board of Directors.In her role, she provides oversight of management, develops independent feedback to the board, and engages in high level industry relations.Prior to assuming her current duties in mid 2009, Ms. Welton served as the firm’s Chief Operating Officer where she was instrumental in leading the firm for the prior two decades.She has served in the MFA’s Public Relations and Trading and Markets Committees, as well as on the NFA’s Nominating Committee.Ms. Welton currently serves on the Monterey Bay Board of a nationally-based nonprofit charity in a finance capacity.She holds a BS from UCLA. Ms. Welton co-founded Welton in 1988 and has been registered as an Associated Person with Welton Investment Corporation since January 1989 and listed as a Principal with Welton Investment Corporation since January 1989.She has also been registered as an Associated Person with an affiliated entity Welton Global Funds Management Corporation since February 1996 and listed as a Principal with Welton Global Funds Management Corporation since February 1996.The main business of Welton Global Funds Management Corporation is to function as a commodity pool operator.She has been with WIC and has been Chief Operating Officer and Chief Financial Officer since November 1988. Brent Hankins, CAIA, Senior Managing Director, Director of Portfolio and Trading Operations, Age 42. Mr. Hankins’ primary responsibilities include portfolio oversight, management of the firm’s trading operations and participation in the firm’s research process.Drawing on his depth of experience with Welton, Mr. Hankins has spoken at numerous alternative investment conferences throughout the U.S. and Asia.He holds the CAIA designation and earned a BS from California Polytechnic University at San Luis Obispo. Mr. Hankins has been registered as an Associated Person with Welton Investment Corporation since March 1993 and listed as a Principal with Welton Investment Corporation since February 2000.He has been with WIC since January 1993 and Senior Portfolio Manager since February 2000. David Nowlin, Senior Managing Director, Chief Compliance Officer & Chief Administrative Officer, Age 51. Mr. Nowlin oversees all aspects of WIC’s corporate and regulatory compliance along with the administrative operations. Previously, he worked as an Associate with the firms formerly known as Price Waterhouse and Dean Witter Reynolds. Mr. Nowlin earned an MBA from Santa Clara University and a BA from Westmont College. He has been with WIC since June 1993 and has been Chief Compliance Officer since February 2000. Justin Balas, CAIASM,Senior Managing Director, Director of Research, Age 36.Mr. Balas oversees the firm’s proprietary research directives and the development of new products, managing groups of specialists within Information Technology, Trading and Applied Sciences.He holds the CAIA designation and earned a BA from the University of California, Santa Cruz. Mr. Balas has been registered as an Associated Person with Welton Investment Corporation since October 2004 and listed as a Principal with Welton Investment Corporation since February 2011. 19 Guillaume Detrait, Senior Managing Director, Chief Operating Officer & Chief Enterprise Risk Officer, Age 42.Mr. Detrait oversees the overall operations of the firm and the enterprise risk management function, both partnering with internal departments to consolidate sound business practices and ensuring that all major risk categories are properly mitigated. Prior to joining the firm, Mr. Detrait was a Vice President at HSBC where he participated in strategic development for the US credit card division from 2005 to 2008. He holds an MBA from Columbia Business School and a BS in Economics from ESC Reims in France. Mr. Detrait has been registered as an Associated Person with Welton Investment Corporation since September 2008 and listed as a Principal with Welton Investment Corporation since February 2011. Christopher Keenan, Senior Managing Director, Director of Strategic Marketing, Age 44. Mr. Keenan manages strategic marketing initiatives. He holds an MBA from Northwestern’s Kellogg School of Business and a BA from UCLA. Mr. Keenan has been registered as an Associated Person with Welton Investment Corporation since March 2003 and listed as a Principal with Welton Investment Corporation since February 2011. Justin Dew, Senior Managing Director, Director of Strategic Development, Age 38.Mr. Dew is responsible for business development, expanding the firm’s East Coast presence and identifying, evaluating and executing strategic growth opportunities. Formerly he was a Managing Director and Head of Strategic Development for the Clinton Group from 2006 to 2008. Prior to that, he was a Senior Director and Global Head of Alternative Strategies at Standard & Poor’s from 2002 to 2006. Mr. Dew holds an MBA from Cornell University and a BS from Ithaca College. He has been registered as an Associated Person with Welton Investment Corporation January 2009 and listed as a Principal with Welton Investment Corporation since February 2011. Code of Ethics The Partnership does not have any officers; therefore, it has not adopted a code of ethics applicable to the Partnership's principal executive officer, principal financial officer, principal accounting officer and persons performing similar functions. The General Partner is primarily responsible for the day to day administrative and operational aspects of the Partnership's business. The General Partner has adopted a code of ethics that applies to its principal executive officer, principal financial officer, principal accounting officer and persons performing similar functions and a copy of such code is included as Exhibit 14.01. ITEM 11. Executive Compensation. The Partnership has no directors or executive officers. The General Partner manages and conducts the business of the Partnership. The General Partner receives management and other fees from the Partnership. See ITEM 1. Business “Fees and Expenses." ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Matters. As of December 31, 2012, approximately 5,279.9412 Partnership Units were held by 122 Limited Partners and the General Partner. As of December 31, 2012 no person known to the Partnership beneficially owned more than 5% of the outstanding Partnership Units. The Partnership has no directors or officers. The General Partner manages and conducts the business of the Partnership. As of December 31, 2012, the General Partner owned $1,508 of general partner interests in the Partnership, or 0.4633 Partnership Units, representing approximately 0.01% of the total outstanding Partnership Units, and also beneficially owned 69.6576 Limited Partnership Units.Ruvane is owned entirely by Robert L. Lerner and a trust for the benefit of him and his family.As of March 1, 2013, the General Partner owned $1,564 of interests in the Partnership or 0.04% of the Partnership. The General Partner is owned 50% by Robert L. Lerner and a trust for the benefit of Mr. Lerner’s family and 50% by a trust for the benefit of Stephen J. Roseme’s family. ITEM 13. Certain Relationships and Related Transactions, and Director Independence. The General Partner manages and conducts the business of the Partnership. To compensate the General Partner for its management of the Partnership, its monitoring of the Advisor's portfolio and its assumption of the financial burden of operating the Partnership, the General Partner receives management and other fees from the Partnership. See ITEM 1. Business "Fees and Expenses”. For the years ended December 31, 2012 and 2011, the General Partner received a management fee from the Partnership pursuant to the Partnership Agreement in the amounts of $68,879 and $415,707, respectively. For the years ended December 31, 2012 and 2011, the General Partner received net brokerage commissions of $276,244 and $2,245,047, respectively, from the Partnership. Net brokerage commissions represent the gross brokerage commissions of 5.0% annually (effective July 1, 2012) of the net asset value of the Investor Class Interests and 3.0% annually (effective July 1, 2012) of the Institutional Class Interests (assuming no trailer commissions are being paid) less actual brokerage commissions paid to clearing brokers; net brokerage commissions do not account for any amounts paid by the General Partner to selling agents. Prior to July 1, 2012, brokerage commission rates were 7.00% per annum through September 30, 2011 and 6.00% per annum from October 1, 2011 through June 30, 2012 for the Investor Class interests and 4.00% per annum for the Institutional Class interests. 20 ITEM 14. Principal Accounting Fees and Services. The following table shows the fees (in thousands) paid or accrued by the Partnership for the audit and other services provided by Arthur F. Bell, Jr. & Associates, L.L.C. (Arthur Bell) for 2012 and 2011. Audit Fees (1) $ $ Audit-Related Fees - - Tax Fees - - All Other Fees - - $ $ The General Partner is responsible for approving every engagement of Arthur Bell to perform audit or non-audit services for the Partnership before Arthur Bell is engaged to provide those services. The General Partner considers whether the provision of any non-audit provisions is compatible with maintaining Arthur Bell's independence. (1) Audit fees represent fees for professional services provided in connection with the audit of the Partnership's annual financial statements and review of the Partnership's quarterly financial statements. PART IV ITEM 15. Exhibits and Financial Statement Schedules. Documents Filed as a Part of This Report. 1. See the Table of Contents to Financial Statements on page F-2, which is incorporated herein by reference. 2. See the Index to Exhibits, which is incorporated herein by reference. 21 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, Bridgton Global Directional Fund, LP has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BRIDGETON GLOBAL DIRECTIONAL FUND, LP By: Bridgeton Fund Management, LLC Its: General Partner By: /s/ Stephen J. Roseme Stephen J. Roseme, Chief Executive, Principal Executive Officer and Principal Financial Officer Date: March 29, 2013 22 INDEX TO EXHIBITS Exhibit Number Item Description Certificate of Limited Partnership for the Partnership (Filed as Exhibit 3.1 to Partnership’s Form 10 and incorporated herein by reference) Certificate of Amendment to Certificate of Limited Partnership for the Partnership (Filed as Exhibit 3.2 to the Partnership’s Form 10-K filed April 1, 2011 and incorporated by reference herein) Form of Amended and Restated Limited Partnership Agreement for the Partnership(Filed as Exhibit 3.3 to the Partnership’s Form 10-K filed April 1, 2011 and incorporated by reference herein) Trading Advisor Agreement between the General Partner and the Advisor (Filed as Exhibit 3.1 to Partnership’s Form 10 and incorporated herein by reference) General Partner Code of Ethics (Filed as Exhibit 14.1 to the Partnership’s Form 10-K filed April 1, 2011 and incorporated by reference herein) Rule 13a-14(a)/13d-14(a) Certifications Section 1350 Certification EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB
